Bullard, J.*
This case was before us in December, 1840, and was then remanded for a new trial. 16 La. 471. The second trial resulted in a judgment for the defendants, and the plaintiff has appealed.
It was already shown, that the note confided to. the Bank for collection at Natchitoches, was to. be transmitted to that place by steamboat at the risk of the plaintiff; that it never reached the hands of the Cashier of the Branch at that place, and that a certificate of deposite for $400, was enclosed in the same letter. The Commercial Court was satisfied from the evidence, that the note was put on board the steamboat directed to the plaintiff, by the runner of the Bank, and that the loss was afterwards advertised.
It is true, there is no positive evidence that the letter was placed on board ; but the Cashier testifies, that when the plaintiff indicated a boat about to depart for Natchitoches, he wrote to the Cashier of the Branch at that place, enclosed the note and the certificate of deposite, and handed the packet to the runner. The runner swears that he has no particular recollection of the transaction, but that he never neglected to put letters on board steamboats, according to the orders of the Cashier. The court, in our opinion, did not err in concluding from this evidence, that the letter was put on board, and that the note was lost while at the risk of the plaintiff'

Judgment affirmed.


 Mobphv, J., being interested in the question, did not sit on the trial of this ease.